Title: James Madison to Gulian G. Verplanck, 14 February 1828
From: Madison, James
To: Verplanck, Gulian G.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                 Feby. 14. 1828
                            
                        

                        I have recd. with your letter of the 5th. with a Copy of the "Report to the High School Society of N. York"
                            for which I return my thanks.
                        No feature in the aspect of our Country is more gratifying, than the increase & variety of
                            Institutions for educating the several ages & classes of the rising generation, and the meritorious patriotism
                            which improving on their most improved forms, extends the benefit to the sex heretofore, sharing too little of it.
                            Considered as at once the fruits of our free System of Government, & the true means of sustaining and recommending
                            it, such establishments are entitled to the best praise that can be offered, and I congratulate you Sir on the exemplary
                            success of the benevolent and comprehensive one, in the patronage of which you are so prominent an associate. With great
                            respect & good wishes

                        
                            
                                J. M
                            
                        
                    